DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/29/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14, 18-20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “the substantially non-hydrated hydrocolloid is 1 to 15% by weight”, 0.05 to 1.0% by weight of the substantially non-hydrated hydrocolloid” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to which concentration range is controlling, e.g. whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 7-9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al., (US 2005/0207994) in view of Ebine et al., (US 5,178,869).

Sugiyama et al. teaches low water oral care compositions comprising hydroxypropyl cellulose (Abstract).  
The compositions may further comprise abrasives (p. 4, para. [0057]), foaming agents (Id. para. [0061]), flavoring components (Id. para. [0067]), and active ingredients (Id. para. [0071]), as per claim 17.
The prior art teaches a specific embodiment of a Dental Paste, comprising 1% water, 10.0% PEG, 1.5% hydroxypropylcellulose (substantially non-hydrated hyrocolloid), 10% silicic acid anhydride (silica abrasive), 3% polyoxyethylene hydrogenated castor oil (foaming agent) (see Example 18, para. [0140] at p. 9).  
Here, the ratio of non-hydrated hydrocolloid to water is 1.5/1, which falls within the claimed ratio of 0.5-10/1.
The amount of water present is less than 5%, as per claim 3.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as increase viscosity 1.1 to 2 times when mixing 10 g of the composition and 1 ml of water, as per claim 7, and exists in a gel phase, as per claim 8


Sugiyama et al. does not teach a pump-type container.

Ebine et al. teaches use of containers for its liquid dentifrices, where “pump dispenser types are preferred” (col. 5, lines 57-60).
Ebine et al. teaches a suitable viscosity for use with the pump-type dispenser of “20 to 180 poise”, which is “sufficiently viscous to remain on top of, and not quickly soak through the bristles of the toothbrush” (col. 15, Claim 1).
Here, 20 to 180 poise is also 2000 cP to 18,000 cP, which overlaps with the claimed 4,000 cP to 35,000 cP, as per claim 2.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to contain the dentifrice composition of Sugiyama et al. in a pump-type dispenser since pump dispenser types are recognized in the art as a preferred means for containing and dispensing oral care compositions, as taught by Ebine et al. The artisan would have also been motivated to adjust the viscosity of the compositions of Sugiyama et al., consistent with Ebine et al., for the purpose of using the pump-type dispenser as well as providing a product that is sufficiently viscous to remain on top of, and not quickly soak through the bristles of the toothbrush, as taught by Ebine et al.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612